Citation Nr: 0925697	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  00-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to an effective date earlier than December 
30, 1998 for the grant of service connection for depression.

4.  Entitlement to an effective date earlier than December 
30, 1998 for the grant of service connection for a left 
shoulder condition.

5.  Entitlement to an effective date earlier than December 
30, 1998 for the grant of service connection for a left hip 
condition.

6.  Entitlement to an effective date earlier than December 
30, 1998 for the grant of service connection for a right hip 
condition.

7.  Entitlement to an effective date earlier than December 
30, 1998 for the grant of service connection for a left knee 
condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 21, 1990 to 
April 5, 1991, to include Gulf War service.  He also had 
various periods of active duty for training and inactive duty 
for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which denied service connection for a right 
knee condition and a neck condition, among many other 
determinations.  

The Veteran's claims for service connection for wrist, ankle, 
and elbow disabilities were granted in the Board's April 2005 
decision.  This decision also denied claims for service 
connection for asthmatic bronchitis and chronic fatigue 
syndrome, and remanded the remaining service connection 
claims.

The Board's July 2008 decision granted claims for service 
connection for left knee, bilateral hip and left shoulder 
disabilities.  This decision also remanded his cervical spine 
and right knee service connection claims for further 
development, as well as remanding this earlier effective date 
claim for the issuance of statement of the case.  

The Veteran's left shoulder, bilateral hip and left knee 
earlier effective date claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's cervical spine symptoms have been 
attributed to a diagnosed illness.

2.  There is no nexus between the Veteran's current cervical 
spine disability, diagnosed as degenerative intervertebral 
disc disease, or other cervical spine condition and service.

3.  The competent medical evidence establishes that there is 
a nexus between the Veteran's right knee condition and 
service.

4.  The earliest document that may be accepted as a service 
connection claim for depression is a letter received by VA on 
December 28, 2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
cervical spine degenerative intervertebral disc disease or 
other cervical spine disability have not been met.  38 
U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

2.  The criteria for entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303.

3.  The criteria for an effective date prior to December 28, 
1998 for his service-connected depression have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2008).

VA's duties to notify and to assist are not applicable where 
the pertinent facts are not in dispute, the law is 
dispositive, and there is no additional information or 
evidence that could be obtained to substantiate the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Manning v. Principi, 16 Vet. App. 534 (2002); Barger 
v. Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As 
the Veteran's earlier effective date claim is being denied as 
a matter of law, the VCAA does not apply to that claim.

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements, such as the effective 
date of the award, are appropriately addressed under the 
notice provisions of 38 U.S.C. §§ 5104 and 7105 . See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007) .  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements. See Dunlap, 21 Vet. App. at 119 .Goodwin v. Peake, 
No. 05-0876 (Fed. Cir. May 19, 2008)   

In addition, the VCAA is not applicable where further 
assistance would not aid the Veteran in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004).  In view of the Board's favorable decision as to the 
Veteran's right knee disability service connection claim, 
further assistance is unnecessary to aid the Veteran in 
substantiating that claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a January 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his neck condition service connection claim.  
This letter told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining this evidence.  
This letter met the duty to notify the Veteran in accordance 
with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2004 letter.  However, he was not provided with 
notice regarding the remaining Dingess requirements until 
October 2008.  The Court has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The timing deficiency with regard to the October 2008 notice 
was cured by the fact that the claim was readjudicated by in 
a March 2009 supplemental statement of the case.   Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  He has been afforded multiple VA examinations and 
sufficient medical opinions have been obtained.

The Veteran's representative argued in a May 2009 
presentation that the October 2008 VA examiner's opinion was 
ambiguous as the opinion "also indicates that it is at least 
as likely as not that the cervical spine condition is related 
to the military."  

The Board remanded this appeal in May 2008 on the basis that 
the examiner had had provided an inadequate opinion when he 
opined on a March 2007 examination that "it is at least as 
likely as not that the Veteran's cervical and lumbar spine 
conditions are due to age related conditions rather than to 
any traumatic injury related to his military service."  The 
Board pointed out that this opinion left open the possibility 
that it was at least as likely as not that the disability was 
related to service.  

It is surprising and disappointing that after the Board 
remand, the examiner repeated similar language in an October 
2008 addendum to the May 2008 examination report.  The 
examiner's unfortunate language, must, however, be viewed in 
the context of the entire opinion.  In the sentence prior to 
that just quoted, the examiner stated that "it is my opinion 
that the cervical condition is age related, rather than due 
to any specific injury that occurred during his military 
career... ."  The examiner reasoned that the Veteran had not 
reported any in-service injury and the Veteran was at an age 
where degenerative intervertebral disc disease was quite 
common.  This part of the examiner's opinion makes clear that 
he found it less likely than not that the current cervical 
spine disability was related to service.  The examiner 
provided a sufficient opinion that answered the essential 
question posed in the Board's remand.  The Veteran was, 
therefore, not prejudiced by the examiner's failure to follow 
the letter of the remand instructions.  Cf. Stegall v. West, 
11 Vet App 268 (1998).

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the adjudication of the 
Veteran's claims.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will also be granted for disability 
resulting from a disease or injury incurred in or aggravated 
while performing active duty for training, or an injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If a chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such a condition during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  A 
"qualifying chronic disability," includes (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a veteran needs to show 
(1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multi-symptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss. 38 C.F.R. § 3.317(b).  The 
disabilities for which compensation has been authorized has 
been expanded to include medically unexplained chronic multi-
symptom illness, such as chronic fatigue syndrome.  38 C.F.R. 
§ 3.317(a)(2)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Cervical Spine Service Connection Claim

A January 1989 service examination was negative for any 
relevant abnormalities.

A January 1991 service treatment note reflected the Veteran's 
complaints of right metatarsalgia, proximal interphalangeal 
joint (PIP) and right elbow pain following lifting medical 
supply boxes.  He was given Motrin to treat these conditions.

The Veteran reported in a March 1991 service treatment note 
that he had been experiencing low back for two months and 
that the on-set of that pain occurred after lifting.  An 
assessment of a lumbar strain was made.  A second March 1991 
service treatment record reflects the Veteran's reports of 
injuring his back in January 1991 after loading wooden crates 
weighing 50 to 70 pounds for transport to Saudi Arabia.

A March 1991 memorandum indicated that the Veteran had been 
receiving treatment during that month for low back pain and 
that he was authorized to receive continued medical care from 
the Armed Forces Military Treatment Facilities for that 
condition.

A March 1991 discharge examination was negative for any 
relevant abnormalities.  

A February 1989 private cervical X-ray was negative with no 
arthritic changes or congenital variations.

At a December 1991 VA examination the Veteran reported low 
back pain.  A diagnosis of multiple arthralgias with no 
specific objective findings noted on this examination was 
made.  An accompanying spinal X-ray revealed minimal anterior 
osteophyte formation of the lower lumbar spine.

A January 1995 VA examination indicated that a back X-ray was 
normal.

An April 1995 private emergency room treatment record reports 
a diagnosis of acute rhomboid muscular strain following 
complaints of mid-back pain for three or four days.  The 
Veteran reported no known injury.

In a December 1996 private treatment note, it was recorded 
that the Veteran reported a back injury in November 1990, 
while loading a computer box onto a transport.  This injury 
consisted of a sharp pain in his low back.  He reported 
chronic intermittent low back discomfort and intermittent 
upper back pain spasms since returning from the Middle East.  
Physical examination was negative for pericranial or neck 
muscle tenderness.  A diagnosis of mid-thoracic back pain was 
made.

A June 1999 VA orthopedic examination reflected the Veteran's 
complaints of back pain since deployment during Operation 
Desert Storm.  Physical examination revealed no tenderness or 
signs of spasm along the paraspinal muscles.

The Veteran reported neck pain at an October 1999 VA 
orthopedic examination.  Physical examination noted no 
cervical spine deformity, and there was no pain noted on 
palpation of the cervical or upper thoracic paravertebral 
musculature.  The examiner noted no abnormal findings in the 
neck.

Private emergency room records dated in September 2001 
reflect the Veteran's complaints of upper back spasms for the 
past three weeks.  A spasm was noted on physical examination 
and resolved after osteopathic manipulation.  An impression 
of acute thoracic strain was made and he was prescribed 
Motrin and Flexeril to treat his condition.

A February 2002 VA examination reflected the Veteran's 
complaints of lower back pain and upper back spasms.  He 
reported suffering from a back injury in January 1991 when 
loading supplies into a truck prior to shipping out.  
Physical examination was negative for cervical adenopathy or 
tenderness in the upper back.  Following this examination and 
a review of the Veteran's claims file, an impression of 
mechanical lower back pain and muscle strain were made.

Complaints of lower back were noted on a February 2002 VA 
orthopedic examination.  An impression of lumbar spondylosis 
was made.

A July 2002 statement from the Veteran's wife and an 
accompanying statement from J. L, the Veteran's employee, 
indicated that the Veteran experienced "back" problems.

A February 2005 statement from the Veteran's friend indicated 
that he suffers from back spasms several times per month that 
interfere with his ability to run his greenhouse business.  
An undated statement from the Veteran's wife indicated that 
he suffers from back muscle spasms.

The March 2007 VA orthopedic examination reflects the 
Veteran's complaints of neck pain.  He reported injuring his 
low back in 1991 while lifting but did not recall any 
specific neck injury.  

Physical examination revealed slight tenderness on palpation 
of the cervicodorsal paravertebral musculature.  Following 
this examination and a review of the Veteran's claims file, a 
diagnosis of cervical spine degenerative intervertebral disk 
disease without evidence of radiculopathy or radicular 
irritation was made.  The examiner opined that it was at 
least as likely as not that the Veteran's cervical spine 
condition was due to age related conditions rather than any 
traumatic injury related to his military service.

This examiner clarified his March 2007 opinion in October 
2008 in response to the July 2008 Board remand.  As noted 
earlier, he concluded that the cervical spine was due to the 
aging process and unrelated to service.  In support of his 
opinion, the examiner noted that the Veteran had denied any 
specific history of injury and that degenerative 
intervertebral disk disease in the lower cervical spine was 
quite common in persons of the Veteran's age.

A January 2009 VA orthopedic examination, conducted by the 
same examiner who conducted the previous orthopedic 
examinations, noted that he had reviewed the claims file and 
that there had been no significant change in the Veteran's 
condition.

The Veteran has a current disability as he has been diagnosed 
as suffering from cervical spine degenerative intervertebral 
disc disease.  Although a lumbar injury and subsequent 
treatment are well-documented during service, there is no 
record of any complaints, diagnoses or treatment related to a 
cervical spine condition.

No competent medical evidence has been presented indicating 
that the Veteran's cervical spine degenerative intervertebral 
disc disease or other cervical spin condition is the result 
of an in-service disease or injury.  

A continuity of symptomatology also has not been 
demonstrated.  There is no clinical evidence of a cervical 
spine condition until October 1999, nearly eight years after 
discharge from service.  This is despite multiple earlier 
visits for various lumbar complaints.  

The Veteran first reported a continuity of symptomatology at 
the June 1999 VA orthopedic examination, nearly eight years 
after discharge.  While the Veteran is competent to report 
such continuity, his reports made during the claim process 
are contrary to his earlier failure to voice any pertinent 
complaints even when being seen for treatment of disability 
in other segments of the back.  There is also no indication 
that he reported a continuity of symptoms at the recent VA 
examinations, although he appears to have reported such 
continuity with regard to the low back.  The weight of the 
evidence is against finding a continuity of symptomatology.

To the extent that the Veteran contends that he suffers from 
a cervical spine disability as the result of an injury or 
disease he experienced during service, as a lay person, he is 
not qualified to express a competent medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As there is a lack of any competent evidence of a nexus 
between the Veteran's cervical spine degenerative 
intervertebral disc disease or other cervical condition and 
active service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b).

The provisions regarding an undiagnosed illness are not for 
application as the Veteran has been diagnosed as suffering 
from cervical spine degenerative intervertebral disc disease.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Right Knee Service Connection Claim

A January 1989 service examination and March 1991 discharge 
examination were negative for any relevant abnormalities.  
The remaining service treatment records were negative for any 
complaints, symptoms or diagnoses of any knee condition.

A December 1996 private treatment note reflects the Veteran's 
complaints bilateral knee pain with sudden on-set in 
November.  This knee pain was more pronounced in the right 
knee.  

Physical examination was negative for crepitation or 
effusion.  An impression of bilateral arthritis of the large 
joints was made.  An accompanying private bilateral knee X-
ray revealed no bone or joint abnormality, joint space 
narrowing or abnormal calcification.

An impression of bilateral knee discomfort of uncertain 
etiology was noted in a September 1997 private treatment 
note.

The Veteran reported joint pain "for the last several 
years" in a May 1998 VA treatment note.  A diagnosis of 
joint pain was made.

A December 1998 VA knee X-ray was "negative" with no 
evidence of joint space narrowing or joint effusion.

Complaints of knee pain were noted in a February 1999 VA 
treatment note.  The Veteran reported that recent knee X-rays 
revealed some degeneration.  An assessment of knee 
osteoarthritis was made.

Bilateral knee pain was diagnosed in an April 1999 VA 
examination.

A June 1999 VA orthopedic examination reflected the Veteran's 
complaints of knee pain since his deployment in Operation 
Desert Storm.  Physical examination revealed full knee 
extension and flexion without any discomfort and some laxity 
of the right patella.

No evidence of any knee deformity or effusion was noted in an 
October 1999 VA orthopedic examination.  Marked crepitus on 
motion as well as "degenerative changes" of the right knee 
was noted on physical examination, although his range of 
motion remained within normal limits.  The examiner opined 
that his right knee crepitus was most likely due to 
patellofemoral chondromalacia.

The Veteran reported continued knee pain in a January 2004 VA 
treatment note and he was prescribed Tylenol with codeine to 
treat the condition.

Continued knee pain were reported in an August 2004 VA 
treatment note, and the treatment provider noted that this 
"arthritis" was controlled by Naproxen and Tylenol with 
codeine.

An undated statement from the Veteran's wife submitted in 
February 2005 indicated that he suffers from knee pain that 
interferes with his sleep.

A March 2006 VA orthopedic examination reflected the 
Veteran's complaints of long-standing knee pain, occasional 
locking and occasional instability.  He was unable to recall 
any specific history of injury.  He is noted to limp on his 
right leg.  The examiner noted a normal knee examination.

A November 2008 VA orthopedic examination reflected the 
Veteran's complaints of progressively worsening right knee 
pain and weakness.  He reported that he was not treating this 
right knee condition other than taking ibuprofen.  Physical 
examination revealed crepitus but was negative for evidence 
of inflammatory arthritis.  Gait was noted to be normal.  An 
accompanying right knee X-ray revealed mild degenerative 
changes and mild patellofemoral joint space narrowing.  

Following this examination and a review of the Veteran's 
claims file, the examiner opined that it was "not possible" 
to state that military service caused the Veteran's current 
right knee degenerative joint disease as he was unable to 
relate either a particular activity to his condition.  
However, the examiner found that it was at least as likely as 
not that the Veteran's military duties contributed to or 
permanently aggravated a degenerative process.

The Veteran has a current disability as he has been diagnosed 
with right knee degenerative disc disease, among other 
conditions.  The November 2008 VA examiner found that it was 
at least as likely as not that this current right knee 
condition was aggravated by the Veteran's service.  Although 
the Veteran's service treatment records are negative for any 
complaints or treatments for any right knee condition, this 
November 2008 VA opinion is sufficient to support a grant of 
service connection.

As the Veteran has been diagnosed as suffering from a current 
right knee disability, the provisions regarding undiagnosed 
illnesses are not for application.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

All of the elements for the grant of service connection for a 
right knee disability have been demonstrated.  The Board has 
resolved all reasonable doubt in favor of the Veteran in 
reaching this determination.  38 U.S.C.A. § 5107(b).  


Earlier Effective Date

The Veteran seeks an effective date earlier than December 30, 
1998 for the grant of service connection for depression.  He 
argues that his effective date should be December 1992, the 
approximate time period in which his symptoms began to 
manifest.  

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

The effective date for the Veteran's depression service 
connection claim is the date the claim was received or the 
date entitlement arose, whichever is later.   The RO 
determined earliest document can be construed as a depression 
service connection claim was a December 30, 1998 letter filed 
by the Veteran's representative.  Unfortunately, this letter 
is not located in the claims file.  A January 1999 letter 
from the Veteran's representative does reference this prior 
claim and contains VA treatment records documenting treatment 
for depression.  There are no documents in the claims file 
that can be construed as a depression service connection 
claim prior to this referenced December 30, 1998 letter.

The Veteran argues that he was not informed at discharge of 
the VA benefits he may have qualified for, and was therefore 
unaware that he could have applied for benefits in December 
1992 when he began to experience depression symptoms; 
therefore, his service connection claim should be effective 
from December 1992.  There is no statutory or regulatory 
provision that would authorize VA to grant an earlier 
effective date for service connection on this basis.  
Applicable laws and regulations provide that the effective 
date is controlled by the date VA received the claim.

The Veteran has not contended that he filed a claim prior to 
December 30, 1998, and there is no other evidence of an 
earlier claim.  The earliest effective date that can be 
granted for the service connection for depression is the date 
of receipt of claim, December 30, 1998.

The law is controlling and not the facts.  The appeal for an 
earlier effective date than December 30, 1998, for the grant 
of service connection for depression must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to an effective date earlier than December 30, 
1998 for the grant of service connection for depression is 
denied.


REMAND

A July 2008 rating decision implemented the Board's July 2008 
decision granting service connection for the Veteran's left 
shoulder condition, bilateral hip condition and left knee 
condition and assigned an effective date of December 30, 
1998, for the awards.  In a November 2008 statement, the 
Veteran indicated that he disagreed with the effective date 
of December 30, 1998 for the grants of service connection.  

The Board is required to remand the effective date issues to 
the agency of original jurisdiction because a statement of 
the case has not been issued on these issues.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

A statement of the case should be issued 
on the issues of entitlement to an 
earlier effective date for the grants of 
service connection for left shoulder, 
bilateral hip and left knee conditions.  
These issues should not be certified to 
the Board, unless timely substantive 
appeals are received.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


